DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/18/2021.  The arguments set forth are addressed herein below.  Claims 1-7, 10-20, and 22 remain pending, Claim 22 have been newly added, and Claim 21 has been currently canceled.  Currently, Claims 1, 5, 6, 13, and 15 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2008/0288590 A1) (henceforth, “Lynch”) in view of Curley et al. (US 2017/0291068 A1) (henceforth, “Curley”) in further view of Siddique et al. (US 2013/0215116 A1) (henceforth, “Siddique”).
Regarding claims 1 and 15, 
a processor (e.g., host server 104 including a processor in Para. 19); and
a memory coupled to the processor (e.g., host server 104 including memory which is capable of running a coaching program 122 in Para. 19), the memory storing instructions which when executed by the processor cause the system to perform a method for managing a play, the method comprising:
drawing the play via an electronic forum (e.g., an application program 124 allows users through the interfacing program 114 of the client device 102 to access the coaching program 122 on the host server 104 in Para. 20), the play comprising a plurality of players, the electronic forum comprising a plurality of buttons or drawing markers for defining moves of the plurality of players, and a virtual clipboard (e.g., the coaching program 122 displays a sketchpad feature in the form of a web page 136, to each client device 102, where it is displayed on each display 110 and using the input device 112, the session facilitator selects from various buttons # to sketch diagrams that appear on the display 110 in Para. 28);
posting the play to the electronic forum (e.g., storing play diagrams on the host server database in Para. 29);
providing access to the play to a user via the electronic forum (e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 on their display 110 and in this way, the group participant can view a diagram through their own point-of-view in Para. 28); 
receiving an edit to the play from the user (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
editing the play (e.g., once selected, a group participant can view, edit, or animate the selected diagram in Para. 29);
providing the edited play (e.g., Diagrams can be stored on the database 126 to the library for access at a later time by the group participants or others in Para. 29);
creating a team, the team comprising a plurality of team members (e.g., the registration data 156 can be used to determine each participants associated team (i.e., a group of players) in Para. 21);
assigning access rights to the plurality of team members (e.g., each group of participants designates a session facilitator, wherein the rest of the group participants are participants but not designated as a facilitator in Para. 25, additionally, registration data for a user includes a password and can be used to determine each participants level of access to the programs (i.e., assigned access rights) in Para. 21 and Para. 24-26);
providing access to the play based on the rights of the plurality of team members (e.g., facilitator that is responsible for scheduling and managing a session and the rest of the participants can view and edit diagrams, etc. in Para. 24-26 and Para. 28-29);
facilitating a common board for the plurality of team members (e.g., see webpage as shown in Fig. 5 and Para. 26); and
modifying the play based on an input from at least one team member of 
But Lynch although teaching a “diagram library,” “[t]he session facilitator can select layouts from different sports, such as baseball, soccer, basketball, football, tennis, volleyball, hockey, rugby, field hockey, lacrosse, cricket, dodgeball, or other sports” and “[i]n addition, the session facilitator can select player icons, such as X's or O's, running and passing lines, or moving ball icons” (Para. 20 and Para. 27), lacks in explicitly teaching one or more preset formations, enabling a user to apply standard alignments by position.  In a related disclosure, Curley teaches a system that providing an interactive means for one or more team members to learn about and better-react to opponents in upcoming games is provided (see abstract).  More particularly, Curley teaches during the selection and labeling process, the coach can select a prepackaged group of strategies, formations (i.e., one or more preset formations), and/or plays that are similar in style and structure within the schedule keeping module 106 (i.e., enabling a user to apply standard alignments by position, wherein a prepackaged formation and/or play would include alignments by position for said formation and/or play in Para. 66).  Curley states that “[t]he purpose of this is to speed up the process from selecting and labeling one item at a time to selecting a group of items at once” (Para. 66).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the computer system coaching of Lynch to include the 
But Lynch as modified by Curley although teaching the “coaching program 122 allows a group of participants through the interfacing program 114 of each client device 102 to access the host server 104 simultaneously to collaborate for a coaching session” and “the session facilitator selects from various buttons # to sketch diagrams that appear on the display” (Lynch - Para. 25 and Para. 27), lacks in explicitly teaching users can draw together.  In a related disclosure, Siddique teaches online methods of collaboration in community environments, interacting with other users of the system 10, the community module 52 allows users to interact with one another through use of their respective models, and sporting events may be planned in the hangout zone (see Abstract and Para. 118).  More particularly, Siddique teaches applications may be used in sync with other users and/or other autonomous devices, and/or other devices controlled by users, for example, Whiteboard is an application that allows users to draw on a board synchronously with other users, wherein, Whiteboard can be used between friends, colleagues, clients and family members for both work and entertainment purposes (See Para. 358).  Siddique states that “humans will continue to remain human; the human instinct to form communities, stay connected, interact and collaborate still exists” and “[t]here is a need to facilitate and ease these processes in a new era of ever-growing population and information where time is precious” (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the collaborative coaching session of Lynch to 
Regarding claim 13, Lynch as modified by Curley teaches the limitations as disclosed above as well as teaching the method for generating and managing play in an electronic forum substantially as described above including: creating a team, the team comprising a plurality of team members (Lynch - e.g., the registration data 156 can be used to determine each participants associated team (i.e., a group of players) in Para. 21); and sharing the play with the plurality of team members (Lynch - e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 and the group participant can view a diagram in Para. 28).
But Lynch as modified by Curley although teaching the “coaching program 122 allows a group of participants through the interfacing program 114 of each client device 102 to access the host server 104 simultaneously to collaborate for a coaching session” and “the session facilitator selects from various buttons # to sketch diagrams that appear on the display” (Lynch - Para. 25 and Para. 27), lacks in explicitly teaching users can draw together.  In a related disclosure, Siddique teaches online methods of collaboration in community environments, interacting with other users of the system 10, the community module 52 allows users to interact with one another through use of their respective models, and sporting events may be planned in the hangout zone (see Abstract and Para. 118).  More particularly, Siddique teaches applications may be used in sync with other users and/or other autonomous devices, and/or other devices controlled by users, for example, Whiteboard is an application that allows users to draw on a board synchronously with other users, wherein, Whiteboard can be used between 
Regarding claims 2 and 16, Lynch further teaches enabling at least one of audio or video communication among users via the electronic forum (e.g., host server 104 can facilitate one-way voice communication between one participant, such as the session facilitator, and all the other participants in Para. 30).
Regarding claims 3 and 17, Lynch further teaches the drawing comprises using symbolism to define moves of the plurality of players (e.g., the session facilitator can select player icons, such as X's or O's, running and passing lines, or moving ball icons in Para. 27).
Regarding claims 4 and 18, Lynch further teaches the drawing defining location of players for a field game (e.g., player icons, such as, X’s and O’s used to identify player locations in football in Para. 27).
Regarding claims 5 and 19, Lynch as modified by Curley and Siddique teaches performing sharing the play (Lynch - e.g., the player profiles enable each group participant involved in a session to view the coaching program 122 and the group 
Regarding claims 6 and 20, Lynch as modified by Curley and Siddique teaches enabling searching of the plurality of players (Lynch - e.g., the system includes a home page including a menu offering coach/player search 150 in Para. 20); commenting on the play (Lynch- e.g., question or comment in Para. 31); sharing the play outside the electronic forum (Siddique – e.g., file sharing in Para. 274); searching for events associated with sport of the play (Curley – e.g., receiving a scouting report in Para. 64 and Siddique – e.g., user has access to search engine providing a search query in Para. 271); and rights management on the play (Lynch – e.g., session facilitator and group of participants have different rights/abilities for creating and managing plays in Para. 21 and Para. 24-26).
Regarding claims 7 and 14, Lynch further teaches generating playbook from the play and one or more plays, the play and the one or more plays having at least one common characteristic (e.g., diagrams can be stored on the database for access at a later time by the group participants, wherein a coach can create and store a personalized playbook of diagrams (wherein all the plays are created by a specific coach, i.e., a common characteristic) in Para. 29).
Regarding claim 10, Lynch further teaches assigning an administrator having admin rights to the team (e.g., each group of participants designates a session facilitator in Para. 25).
Regarding claim 11, Lynch further teaches the plurality of team members comprise at least one of a member and a leader (e.g., each group of participants designates a session facilitator, wherein the rest of the group participants are participants but not designated as a facilitator in Para. 25).
Regarding claim 12, Lynch further teaches the play is accessible when at least one of an administrator or a leader is present in a war room comprising the play (e.g., the client device 102 for the session facilitator displays a facilitator console (i.e., war room) that provides the session facilitator with control and access of all of the coaching program 122 features, wherein the client devices 102 for the other group participants display a participant console (i.e., war room) that provides limited access to the coaching program 122 features so that the participant console is subservient to the facilitator console in Para. 26).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Curley in view of Siddique in further view of Ahmed et al. (US 2008/0301290 A1) (henceforth, “Ahmed”).
Regarding claim 22, Lynch as modified by Curley and Siddique teaches storing drawn plays (Lynch – e.g., creating and storing playbooks in Para. 29) and deleting plays (Lynch – e.g., erasing plays) but fails to explicitly disclose storing a pre-determined amount of plays and deleting plays other than the pre-determined number of last drawn plays.
However, in a related disclosure, Ahmed teaches managing common side information, a global common side information table including entries for the side information is maintained (see abstract).  More particularly, Ahmed teaches when the . 
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-7 and 10-21 have been considered but are moot in view of the new ground(s) of rejection.  A new secondary reference (Siddique) has been applied to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715